Citation Nr: 9932532	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
October 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a claim for service connection 
for the cause of the veteran's death was not well grounded.  

The case was remanded by the Board in May 1997.


FINDINGS OF FACT

1. The veteran died in December 1994 from the residuals of a 
self-inflicted gun shot wound of the head.  

2. Medical evidence, specifically an August 1995 statement 
from the Chief of Psychiatry of the VA Medical Center 
(VAMC) in Shreveport, Louisiana, has been presented or 
secured to render plausible a nexus between the veteran's 
death and service.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The certificate of death shows that the veteran died in 
December 1994, approximately two months following his general 
discharge from service in October 1994.  The immediate cause 
of death was severe cerebral laceration due to, or as a 
consequence of, a gun shot wound of the mouth.  

A statement, dated in August 1995, was received from the 
Chief of Psychiatry of a VAMC.  The doctor indicated that he 
had reviewed information provided by the veteran's former 
spouse and that, from her description of his behavior, it was 
clear that the veteran had undergone a radical change of 
behavior after he returned from a tour of duty in Korea 
during service.  The doctor further stated that such a 
radical change in behavior, associated as it was with marital 
problems and disruption of the veteran's professional life, 
was an indicator of serious personal disturbance and that one 
outcome of this may have been suicide.  Finally, the doctor 
noted that it was regrettable that the veteran was not 
evaluated while he was in service.  

The August 1995 statement from the Chief of Psychiatry of the 
VA Medical Center (VAMC) in Shreveport, Louisiana, renders 
plausible a nexus between the veteran's death and service.  
Accordingly, the claim for service connection for cause of 
the veteran's death is well grounded.  


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In an October 1999 Informal Hearing Presentation, the 
appellant's representative has pointed out that the veteran's 
separation certification shows that he received a general 
discharge from service in October 1994.  The representative 
believes that a psychiatric evaluation was conducted in 
connection with such a discharge and points out that the 
veteran was probably sent before a discharge review board.  
An additional search for these records should be undertaken.  

1.  The RO should attempt to obtain all 
of the veteran's service personnel 
records.  

2.  The RO should refer the veteran's 
claims file for a psychiatric evaluation.  
It should be requested that an opinion as 
to whether it is at least as likely as 
not that the veteran had a psychiatric 
disorder in service and, if so, whether 
the veteran's death due to a self 
inflicted gunshot wound was due to a 
psychiatric disorder.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals






